Citation Nr: 1705019	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-02 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a vision disability, to include refractive error. 

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease and acute bronchitis.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for posttraumatic stress disorder.

6.  Entitlement to service connection for a neck disability.
REPRESENTATION

Appellant represented by:	James D. Pacitti, Attorney


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1946 to March 1948.  He has been determined to be incompetent for VA purposes, effective from September 2013.  The appellant is the Veteran's wife, current fiduciary and legal guardian.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a Form 9 received by VA in October 2013, the Veteran requested a videoconference hearing.  The Veteran was scheduled for such a hearing in January 2016.  Thereafter, in a January 2016 letter, the appellant's authorized attorney requested that the videoconference hearing postponed for at least 60 to 90 days to allow for the attorney to review the record.  The appellant's attorney also requested that the videoconference hearing be held at the Los Angeles RO.  For these reasons, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled regarding the issues on appeal accordingly.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing before the Board as requested in January 2016 for the issues on appeal.  Note that the appellant's attorney has requested that the hearing be held at the Los Angeles RO.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




